February 06, 2004


Mr. Kurt Howard Kuhn
Brown McCarroll, L.L.P.
111 Congress Avenue, Suite 1400
Austin, TX 78701
Ms. Tina Cheryl Torres
Law Office of Peter Torres, Jr., P.C.
454 Soledad, Suite 200
San Antonio, TX 78205

RE:   Case Number:  02-0552
      Court of Appeals Number:  04-00-00637-CV
      Trial Court Number:  99-CI-10139

Style:      FORD MOTOR COMPANY
      v.
      JACK RIDGWAY AND LINDA RIDGWAY

Dear Counsel:

      Today, the Supreme Court of Texas  delivered  enclosed  opinion/s  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Reagan Greer   |
|   |Clerk              |
|   |Mr. Herb Schaefer  |